Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE DISTRICT COUNCIL 9 PAINTING
INDUSTRY INSURANCE AND ANNUITY FUNDS,

Index No.: l9-CIV-2441
Plaintiffs,
COMPLAINT
-against-

HPA ASSOCIATES, INC. AND HUDSON PAINTING

)
)
)
)
)
)
)
§
AsSoCIATES, INC. AND HUDSON PAINTING GROUP INC., )
)
)
)

Defendants.

 

Plaintiffs, Trustees of the District Council 9 Painting Industry Insurance and Annuity Funds
(hereinafter referred to as the "Funds") by their attorneys Barnes, Iaccarino, & Shepherd LLP allege as
follows:

NATURE OF THE ACTION AND JURISDICTION AND VENUE

1. This is a civil action based on the provisions of Section 301 of the Labor Managernent
Relations Act of 1947 (hereinafter referred to as the "Taft-Hartley Act") 29 U.S.C. Section 185 , and on
Section 5 02(a)(3) and Section 515 of the Employee Retirement Income Security Act, as amended
(hereinafter referred to as "ERISA") (29 U.S.C. Section ll32(a)(3) and 29 U.S.C. 1145).

2. Jurisdiction is conferred upon this Court by Section 301 of the Taft-Hartley Act (29
U.S.C. Section 185) and Sections 502(e)(1) and 502(f) of ERISA (29 U.S.C. Sections 1132(e)(1) and
1 132(1)); and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

3. Venue properly lies in this District under the provisions of 502(e)(2) of ERISA (29
U.S.C. Section 1132(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185) and 28

U.S.C. Section139l(b).

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 2 of 13

4. This action is brought by the respective Trustees of the Funds in their fiduciary
capacities for monetary damages and other equitable relief under ERISA and for breach of a labor
contract to secure performance by an Employer and its related Company of specific statutory and
contractual obligations to submit the required monetary contributions, and/or reports to the Funds and
cooperate in the conduct of an audit. This Complaint alleges that by failing, refusing or neglecting to
pay and submit the required monetary contributions and reports to the Funds when due, Defendants
violated their Trade Agreement, the respective trust agreements of the Funds, the Taft-Hartley Act, and
ERISA.

PARTIES

5. The Plaintiffs’ Trustees are, at all relevant times, the fiduciaries of jointly administered,
multi-employer, labor management trust funds as defined by Section 3(21)(A) and Section 502(a)(3) of
ERISA (29 U.S.C. Sections 1002(21)(A) and 1132(a)(3)). The Funds are established and maintained
by the D.C. 9 Intemational Union of Painters and Allied Trades (hereinafter referred to as the “Union”)
and various Employers pursuant to the terms of the Trade Agreements in accordance with Section
302(c)(5)(1) and (c)(6) of the Taft-Hartley Act (29 U.S.C. Section 186 (c)(5) and (c)(6)). The Funds
are employee benefit plans within the meaning of Sections 3(1), 3(2), 3(3) and 502(d)(1) of ERISA (29
U.S.C. Sections 1002 3(1), 3(2), 3(3) and 1132(d)(l)), and multi-employer plans within the meaning of
Sections 3(3 7) and 515 of ERISA (29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are Trustees of
the Funds and the “plan sponsor” within the meaning of Section (3)(16)(B)(iii) of ERISA (29 U.S.C.
Section 1002(16)(B)(iii)).

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents
on whose behalf the Defendants are required to contribute to the Funds pursuant to its Trade

Agreement (hereinafter referred to as the "Agreement") between the Defendants and the Union. The

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 3 of 13

Funds are third party beneficiaries to the Trade Agreements and are authorized to collect contributions
on behalf of the employees of the Defendants, and the Plaintiffs’ Trustees as fiduciaries of the Funds
are authorized to maintain suit as independent legal entities under Section 502(d)(l) of ERISA (29
U.S.C. Section 1132(d)(1)) and are obligated to bring actions to enforce the provisions of the
Agreement and the respective trust agreements of the Funds that concern the protection of employee
benefit rights.

7. The Funds' maintain an office for the transaction of business at 595 West Hartsdale
Avenue, White Plains, NY 10607, in the County of Westchester.

8. Upon information and belief, the Defendant, HPA Associates Inc. (hereinafter referred
to as “HPA” or “Corporate Defendant”) at all relevant times was and is an “employer” within the
meaning of Sections 3(5), (l l) and (12) and Section 515 of ERISA (29 U.S.C. Sections 1002 (5)(11)
and (12) and Section 1145) and was and still is an employer in an industry affecting commerce within
the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185). HPA is or was an
employer of employees covered by employee benefit plans and multiemployer plans maintained
pursuant to Trade Agreements, all as defined in ERISA 3(3) and (37), and are obligated to make
contributions to the Plans in accordance with ERISA Section 515, 29 U.S.C. Section 1145.

9. Upon information and belief, HPA was and is a for profit domestic corporation duly
organized and existing pursuant to the laws of the State of New York and doing business in the State of
New York with its principal place of business at 120 Jefferson Street, Staten Island, New York, 103 04,
in the County of Richmond.

10. Upon information and belief, the Defendant, Hudson Painting Associates Inc.
(hereinafter referred to as “Hudson Painting” or “Corporate Defendant”) at all relevant times was and

is an “employer” within the meaning of Sections 3(5), (11) and (12) and Section 515 of ERISA (29

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 4 of 13

U.S.C. Sections 1002 (5)(11) and (12) and Section 1145) and was and still is an employer in an
industry affecting commerce within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C.
Section 185).

11. Upon information and belief, Hudson Painting was and is a for profit domestic corporation
duly organized and existing pursuant to the laws of the State of New York with their principal place of
business at 120 Jefferson Street, Staten Island, New York, 10304, in the County of Richmond.

12. Upon information and belief, Defendant, Hudson Painting Group Inc. (hereinafter referred
to as “Hudson Painting Group” or “Corporate Defendant”) at all relevant times was and is an
“employer” within the meaning of Section 515 of ERISA (29 U.S.C. Sections 1002 (5)(11) and (12)
and Section 1145) and Was and still is an employer in an industry affecting commerce within the
meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185).

13. Upon information and belief, Defendant, Hudson Painting Group was and is a for profit
domestic corporation duly organized and existing pursuant to the laws of the State of New York with
their principal place of business at 120 Jefferson Street, Staten Island, New York, 10304, in the County
of Richmond.

14. HPA and Hudson Painting and Hudson Painting Group are parties in interest with
respect to the Plans as defined in ERISA Section 3(14)(H) (29 U.S.C. Section 1002(14)(H)) and
Defendants HPA and Hudson Painting and Hudson Painting Group act directly as an employer and/or
indirectly in the interest of an employer in relation to the Plans, all as defined in ERISA Section 3(5)
(29 U.S.C. Section 1002(5)).

15. To the extent that HPA and Hudson Painting and Hudson Painting Group exercised
authority and/or control with respect to the management or disposition of assets of an ERISA covered

plan, it is a fiduciary within the meaning of ERISA Section 3(21)(A) (29 U.S.C. Section 1002(21)(A).

Case 7:19-cv-02441-KI\/|K - Document 1 Filed 03/19/19 Page 5 of 13

BACKGROUND

A. Trade Agreement between HPA and the Union

16. Upon information and belief and at all relevant times, HPA and individually executed
an Agreement with the Union, with respect to which the Funds are third-party beneficiaries.

17. The Agreement requires that HPA among other things, remit fringe
benefit contributions to the Funds in a timely fashion for work performed within the trade and
geographical jurisdiction of the Union. The Agreement also obligates HPA to report how many hours
were worked by its employees within the jurisdiction of the Union and gives the Funds the right to
audit HPA.

18. The Agreement further required HPA to submit reports to the Funds and
to furnish its books and records when requested by the Funds for the purpose of conducting an audit to
ensure compliance with required benefit fund contributions

19. The Agreement and the Trust Fund Policy for Delinquent Contributions (hereinafter
referred to as the “Policy”) also requires HPA to submit the fringe benefit contributions on a weekly
basis Failure by an Employer to remit fringe benefit contributions on a timely basis shall result in
interest being assessed at the rate of the two (2%) above prime per annum, which shall be calculated
based upon the sum of all fringe benefit contributions due. In addition the Agreement and Policy state
that liquidated shall also be assessed at the rate 20% of the principal contributions

B. HPA and Hudson Painting and Hudson Painting Group are all bound by the Trade
Agreement and are alter egos and/or single employer and a continuing enterprise

20. HPA and Hudson Painting and Hudson Painting Group perform the same type of work
in the greater New York area.
21. Upon information and belief, HPA and Hudson Painting and Hudson Painting Group

have had and/or currently have affiliated business enterprises at all times relevant to this action.

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 6 of 13

22. Upon information and belief, HPA and Hudson Painting and Hudson Painting Group
have interrelated operations, common ownership and management, centralized control of labor
relations, share assets, transfers of monies, offices, payroll, similar or same business purpose, same
operations, same bookkeeper/controller, office employees, equipment, customers, employees, and
performed work within the trade and geographical jurisdictions of the Union. Accordingly, HPA and
Hudson Painting and Hudson Painting Group constitute a single employer and/or are alter egos and
their employees constitute a single bargaining unit, and are both bound to the Agreement.

23. Upon information and belief the defendant corporations are owned, operated, and
controlled by the same owner or “owner group”, and each provide mutually supportive services to the
substantial advantage of the other such that each is operationally interdependent of each other and,
therefore may be treated as a single enterprise and/or alter egos.

24. Upon information and belief HPA and Hudson Painting and Hudson Painting Group
aided HPA in evading its contractual obligations to Plaintiffs. More specifically, but not limited to,
HPA subcontracted its work to Hudson Painting and Hudson Painting Group when it benefited the
defendant corporations financially and vice versa. Further, upon information and belief, HPA
performed work through its alter egos Hudson Painting and Hudson Painting Group under the
jurisdiction of the Union without making contributions to the Funds.

25. Upon information and belief, Hudson Painting and Hudson Painting Group aided HPA
by performing work within the trade and geographic jurisdiction of the Union without conforming to
the terms of the Agreement. Accordingly, Defendants Hudson Painting and Hudson Painting Group
are alter egos and/or single employers of HPA and is bound by the terms of the Agreement.

26. Upon information and belief, HPA has an ownership, stock, equitable or managerial

interest in Defendants Hudson Painting and Hudson Painting Group.

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 7 of 13

27. Upon information and belief, although Janet Papraniku on behalf of HPA executed the
Agreement with the Union, in fact, it is her husband, Omer Klobucista who controls HPA and also
owns and controls Hudson Painting and Hudson Painting Group. Both Janet Papraniku and Omer
Klobucista had and/or still have authority to execute documents on behalf of all corporate defendants

28. Further, by the terms of the Agreement, any company which performs bargaining unit
work and in which any signed employer, or any of the owners, have an ownership interest or control,
are bound by the Agreement.

29. Article XV Section 5 of the Agreement provides, in pertinent part:

Any Employer who shall perform work in a joint venture or through a subsidiary or
affiliated company shall be responsible and liable for the compliance with the terms of
this Agreement by such joint venture or subsidiary or affiliated company.
Additionally, Article XXI Section 1 (d) of the Agreement states, in pertinent part:
Where the Trustees determine that an Employer is being operated in the

name of a nominee, family member, successor entity or alter ego of an

individual actually controlling the Employer, the Trustees may consider any

default of the obligations set forth in such Articles to be the default of said

controlling individual.

30. Upon information and belief, at all times material hereto, HPA has ownership interest
and/or control in Hudson Painting and Hudson Painting Group and share employees and at some time
the companies were located at the same address, that is, 120 Jefferson Street, Staten Island, New York,
103 04, in the County of Richmond.

31. HPA and Hudson Painting and Hudson Painting Group have not dealt at arms-length
with each other.

32. Upon information and belief, sums of money were frequently and regularly shifted

between the corporate defendants Upon information and belief, there were no loan agreements

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 8 of 13

33. Accordingly, HPA and Hudson Painting and Hudson Painting Group are alter egos of
and/or a single employer with each other and are thus parties to the Agreement, bound by their terms
and jointly and severally liable for each other’s obligations under the Agreement.

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH` OF
CONTRACT AGAINST HPA AND HUDSON PAINTING AND HUDSON PAlNTING GROUP
FOR FAILURE TO SUBMIT TO AN AUD[T)

34. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
Paragraphs “1” through “33” of this Complaint as if fully set forth at length herein.

35. Pursuant to the Agreement and Policy, HPA is required to permit and cooperate with
the Funds and/or their designated agents or representatives in an audit of HPA’s financial records for
the purpose of ascertaining whether the full and accurate amount of benefit contributions have been
made to the Funds as required under the Agreement and Policy.

36. Hudson Painting and Hudson Painting Group as alter egos and/or single employees of
HPA, are required to permit and cooperate with the Funds and/or their designated agents or
representatives in an audit of Hudson Painting and Hudson Painting Group’s financial records for the
purpose of ascertaining whether the full and accurate amounts of benefit contributions have been made
to the funds

37. HPA has partially failed and Hudson Painting and Hudson Painting Group have fully
failed and refused to allow an audit by the Funds for the effective period of the Agreement.

38. HPA and Hudson Painting and Hudson Painting Group’s failure, refusal or neglect to
allow an audit constitutes a violation of the Agreement and Policy, wherein the Funds are third party

beneficiaries

39. Plaintiffs brought this action in part, to compel the audit of HPA and Hudson Painting

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 9 of 13

and Hudson Painting Group’s books and records and pursuant to the Agreement to collect the benefit
contributions that may be found to be due and owing, plus interest, liquidated damages, auditors’ fees,
attorneys’ fees and court costs incurred by the Funds

40. Accordingly, HPA and Hudson Painting and Hudson Painting Group must permit and
cooperate in the conduct of an audit by the Plaintiffs and is liable to the Funds for benefit contributions
found due and owing pursuant to an audit, plus liquidated damages, interest, auditors’ fees, and
attorneys’ fees in an amount to be determined by the audit, plus court costs incurred by the Funds

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUNI)S’ CLAIM FOR BREACH OF` ERISA OBLIGATIONS
BY HPA and HUDSON l’AlNTING AND HUDSON PAINTING GROUP DUE TO THE
FAILURE TO SUBMIT TO AN AUDIT)

41. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
Paragraphs “1” through “40” of this Complaint as if fully set forth at length herein.

42. In accordance with ERISA Section 209, 29 U.S.C. 1059, HPA and its alter egos and/or
single employers, Hudson Painting and Hudson Painting Group, are responsible for maintaining the
books and records sufficient to allow the Funds to conduct an audit and its failure to do so constitutes a
violation of ERISA.

43. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of the Trade Agreement.

44. An employer who has failed to cooperate with an audit of its books and records and to
pay or timely pay the fringe benefit contributions and/or to submit the contribution reports owed as a

result of work performed by individual employees of the employer, constitutes a violation of Section

515 ofERISA (29 U.S.C. Section 1145).

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 10 of 13

45 . Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of an
employer violation of Section 515 of ERISA (29 U.S.C. Section 1145) Which requires employers to
pay fringe benefit contributions in accordance with the terms and conditions of collective bargaining
agreements, the Court shall award payment to a plaintiffs fund the unpaid fringe benefit contributions,
plus liquidated damages and interest on the unpaid principal amount due, together with auditors’ fees,
attomeys’ fees, costs and disbursements incurred in the action.

46. The failure to permit an audit has injured the Funds, if contributions are owed, by
delaying the investment of contributions that are found due pursuant to the audit and causing
unnecessary administrative costs for the Funds and has injured the participants and beneficiaries and
other contributing employers of the benefit plan in the form of lower benefits and higher contribution
amounts

47. Accordingly, HPA and Hudson Painting and Hudson Painting Group are liable to the
Funds under the Agreement and Policy concerning the payment of fringe benefit contributions and
under Sections 209, 502 and 515 of ERISA (29 U.S.C. Sections 1059, 1132 and 1145) due to the
failure to permit an audit of HPA ad Hudson Painting and Hudson Painting Group’s books and records
and pay the contributions that may be found due and owing,

48. Accordingly, HPA ad Hudson Painting and Hudson Painting Group must permit and
cooperate in the conduct of an audit and HPA ad Hudson Painting and Hudson Painting Group are
liable to the Funds in an amount to be determined by the audit, which shall include liquidated damages,
interest, auditors’ fees and attomeys’ fees pursuant to Section 502 of ERISA (29 U.S.C. Section 1132)
and court cost incurred.

AS AND FOR A TH[RD CLAIM FOR RELIEF
FUNDS’ CLAIM FOR BREACH OF ERISA OBLIGATIONS
BY HPA and HUDSON PAINTING AND HUDSON PAINTING GROUP DUE TO THE
FAILURE TO REMIT FRINGE BENEFIT CONTRIBUTIONS)

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 11 of 13

49. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
Paragraphs “1” through “48” of this Complaint as if fully set forth at length herein.

50. Absent an exemption, ERISA Section 406(a) makes it unlawful for fiduciaries to
permit ERISA covered plans to engage in certain transactions with parties in interest, including
transactions that exchange property or extend credit, 29 U.S.C. Section 1 106(a)(1)(A) and (B). Absent
an exemption, ERISA Section 406(b) makes it unlawful for fiduciaries to deal with plan assets for their
personal account, 29 U.S.C. Section 1106(b)(1) - (3).

51. At all times relevant herein, HPA ad Hudson Painting and Hudson Painting Group were
a party in interest with respect to the Funds because they Were fiduciaries, employers, or owners within
the meaning of ERISA Section 3(14)(A),(C) and (E), 29 U.S.C. Section 1002(14)(A), and (E).

52. By withholding the contributions from the Funds, HPA ad Hudson Painting and Hudson
Painting Group dealt with plan assets in its own interest and/or exchanged property or extended credit
from plan assets for its own personal use and benefit in violation of ERISA Sections 406(a) and (b), 29
U.S.C. Section 1106(a) and (b).

53. By retaining assets of the Funds for their own use, HPA ad Hudson Painting and
Hudson Painting Group as a fiduciary has breached the fiduciary obligations owed to the Funds and
committed prohibited transactions within the meaning of Part 4 of Subchapter 1 of Chapter 18 of Title
29 of the United States Code, 29 U.S.C. Section 1101 et seq.

54. HPA ad Hudson Painting and Hudson Painting Group are singly and jointly liable to
make restitution to the Funds in the amounts as are set forth herein, no part of which has been paid.

55. As a result of the breaches of fiduciary duty described above, HPA ad Hudson Painting
and Hudson Painting Group are liable to the Funds for the amounts found due pursuant to any audit

performed of the books and records of the corporate defendants, which include contributions, interest,

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 12 of 13

liquidated damages, and the costs and fees of collection.
AS AND FOR A FOURTH CLAIM FOR RELIEF AGAINST ALL DEFENDANTS

56. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
Paragraphs “1” through “55” of this Complaint as if set forth at length herein.

57. Pursuant to ERISA, the Agreement and the Policy, HPA and Hudson Painting and
Hudson Painting Group are required to timely submit current fringe benefit contributions and reports to
the Funds

58. During the course of the instant action, the Funds may become aware of additional
contributions and/or delinquency charges that may become due and owing. If HPA and Hudson
Painting and Hudson Painting Group fail to pay the contributions and/or delinquency charges, as part
of this action, at the time of trial or judgment, Whichever is later, those additional amounts should be
included.

WHEREFORE, Plaintiffs respectfully pray for Judgment as follows:

On the First, Second, Third and Fourth Claims for Relief against HPA ad Hudson Painting and Hudson
Painting Group:

(a) An Order requiring the Defendants to permit and fully cooperate in an audit of the
Defendants’ books and records by the Plaintiffs or its agents

(b) For a Judgment against the Defendants for any monies found due and owing as a result of
the audit of Defendants’ books and records which shall include the principal amount due,
plus interest calculated at 2% percent above prime per annum from the date of the
delinquency, liquidated damages calculated at twenty (20%) percent of the principal
amount found due, reasonable attorneys’ fees and the cost of the audit as provided for in
the Trade Agreement and/or Policy for Collection of Delinquent Contributions;

(c) Damages in the amount of any additional contributions and/or delinquency charges
which may become due and owing during the course of the instant action which amount
shall include the principal plus interest and liquidated damages

Case 7:19-cv-02441-KI\/|K Document 1 Filed 03/19/19 Page 13 of 13

(d) For such other and further relief as to the Court deems appropriate.

Dated: Elmsford, New York
March 19, 2019

Respectfully submitted,

BARNES, IACCARINO &
SHEPHERD LLP

“ii_)fl»l\f§'\ `-j-' \li’l/(,V(/ /l g
Dana L. Henke

Attomeys for Plaintiffs

258 Saw Mill River Road

Elmsford, New York 10523

(914) 592-1515

